



sunrunlogo.gif [sunrunlogo.gif]






April 4, 2018


Dear Mina:
This letter sets forth the substance of the separation/consulting agreement (the
“Agreement”) that Sunrun Inc. (the “Company”) is offering to you.
1.SEPARATION. You are hereby resigning from the Company effective as of April 6,
2018 (the “Separation Date”).
2.ACCRUED SALARY AND PAID TIME OFF. On the Separation Date, the Company will pay
you all accrued salary, and all accrued and unused vacation/paid time off earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments by law.
3.HEALTH INSURANCE. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA.
4.CONSULTING AGREEMENT. If you timely sign this Agreement and allow it to become
effective, then the Company will engage you as a consultant under the terms set
forth below.
5.Consulting Period. You will serve as a consultant to the Company beginning on
April 7, 2018 and ending on July 2, 2018 (the “Consulting Period”), unless
terminated earlier pursuant to Section 4.h.
6.Consulting Services. As a consultant, you will be responsible for assisting
the Company in any area of your expertise, as reasonably requested by the
Company (the “Consulting Services”). You will conduct the Consulting Services at
a location of your choosing. You will exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
the Consulting Services. You will not receive any cash consulting fees for the
Consulting Services.


595 Market Street, 29th Floor • San Francisco, CA 94105

--------------------------------------------------------------------------------





7.Equity. During your employment with the Company, you were granted restricted
stock units and options to purchase shares of the Company’s common stock. During
the Consulting Period, the vesting on these restricted stock unit awards and
options will remain unchanged, and will continue to vest as set forth in the
governing equity agreements. Subject to approval by the Company’s Board of
Directors, as an additional benefit to you under this Agreement, the Company
agrees that you will have until the 15 month anniversary of the Separation Date
to exercise your shares subject to the options that have vested up until your
Separation Date (the “Extended Exercise Period”). You acknowledge that this
extension is a modification of any option that qualifies as an incentive stock
option within the meaning of 424 of the IRS Code, which could result in any such
option immediately becoming a nonstatutory stock option, and if such conversion
does not happen immediately upon amendment, any incentive stock options will
convert to nonstatutory stock options three months and one day after the
Separation Date. Except for this Extended Exercise Period, the restricted stock
unit awards and options shall continue to be governed in all respects by the
governing plan documents and agreements. You are encouraged to obtain
independent tax advice concerning your options and how the terms of this
Agreement may affect the tax treatment of the options.
8.Independent Contractor Status. You agree that during the Consulting Period,
(i) you will be an independent contractor to the Company and not an employee of
the Company, and (ii) the Company will not make payments for state or federal
income tax, FICA (social security and Medicare), make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
your behalf.
9.Protection of Information. You agree that during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing consulting services for the Company. Any and all work product you
create in the course of performing consulting services for the Company will be
the sole and exclusive property of the Company. You hereby assign to the Company
all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
consulting services for the Company.
10.Limitations on Authority. You will have no responsibilities or authority as a
consultant to the Company other than as provided above. You agree not to
represent or purport to represent the Company in any manner whatsoever to any
third party except with the prior written consent of the Company’s Chief
Executive Officer.
11.Standards of Conduct. You agree not to engage in any conduct during the
Consulting Period that is detrimental to the interests of the Company.
12.Termination of Consulting Period. Either you or the Company may terminate the
Consulting Period, at any time and for any reason, upon thirty (30) days written
notice to the other party. Upon termination of the Consulting Period by either
party, the Company will have no further obligations to you.


595 Market Street, 29th Floor • San Francisco, CA 94105

--------------------------------------------------------------------------------





13.OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. You further expressly
acknowledge and agree that you are not entitled to any severance benefits from
the Company, whether under an employment agreement, offer letter, or otherwise.
14.EXPENSE REIMBURSEMENTS. You agree that, no later than July 12, 2018, you will
submit your final documented expense reimbursement statement reflecting all
business expenses you incurred through the Separation Date and during the
Consulting Period, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.
15.RETURN OF COMPANY PROPERTY. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof); provided, however, that you are permitted to retain any
Company property that is necessary for the performance of the Consulting
Services and that you agree to return such Company property at the conclusion of
the Consulting Period. Your timely return of all such Company documents and
other property is a condition precedent to your receipt of the benefits provided
under this Agreement.
16.PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge and agree to abide by
your continuing obligations under your Employee Confidentiality, Inventions
Assignment and Arbitration Agreement.
17.NONDISPARAGEMENT. Subject to Section 11.d. governing Protected Activity, you
agree not to disparage the Company, its officers, directors, employees,
shareholders, and agents, in any manner likely to be harmful to its or their
business, business reputation or personal reputation; provided that you will
respond accurately and fully to any question, inquiry or request for information
when required by legal process.
18.NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.


595 Market Street, 29th Floor • San Francisco, CA 94105

--------------------------------------------------------------------------------





19.RELEASE OF CLAIMS.
20.General Release. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions prior to or on the date you sign
this Agreement.
21.Scope of Release. This general release includes, but is not limited to: (i)
all claims arising out of or in any way related to your employment with the
Company; (ii) all claims related to your compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options or any
other ownership interests in the Company; (iii) all claims for breach of
contract, wrongful termination or breach of the implied covenant of good faith
and fair dealing; (iv) all tort claims, including claims for fraud, defamation,
emotional distress and discharge in violation of public policy; and (v) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act (as
amended) or the Age Discrimination in Employment Act (“ADEA”).
22.Excluded Claims. Notwithstanding the foregoing, you are not hereby releasing
the Company from any of the following claims: (i) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (ii) any rights that cannot
be waived as a matter of law; or (iii) any claims arising from the breach of
this Agreement.


595 Market Street, 29th Floor • San Francisco, CA 94105

--------------------------------------------------------------------------------





23.Protected Rights. You understand that nothing in this Agreement shall in any
way limit or prohibit you from engaging in any Protected Activity. For purposes
of this Agreement, “Protected Activity” shall mean filing a charge, complaint,
or report with, or otherwise communicating, cooperating, or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including but not limited to the
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (“Government Agencies”). You understand that in connection with
such Protected Activity, you are permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, you agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information under the
Continuing Agreement to any parties other than the Government Agencies. You
further understand that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications. Any language in the
Continuing Agreement regarding your right to engage in Protected Activity that
conflicts with, or is contrary to, this paragraph is superseded by this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016, You
are notified that an individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
24.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, that the consideration
given for the waiver and release herein is in addition to anything of value to
which you are already entitled, and that you have been advised, as required by
the ADEA, that: (i) your waiver and release do not apply to any rights or claims
that may arise after the date that you sign this Agreement; (ii) you should
consult with an attorney prior to signing this Agreement (although you may
choose voluntarily not to do so); (iii) you have twenty-one (21) days to
consider this Agreement (although you may choose voluntarily to sign it
earlier); (iv) you have seven (7) days following the date you sign this
Agreement to revoke the Agreement (by providing written notice of your
revocation to the Company’s Chief Executive Officer); and (v) this Agreement
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after the date that this Agreement is
signed by you provided that you do not revoke it (the “Effective Date”).


595 Market Street, 29th Floor • San Francisco, CA 94105

--------------------------------------------------------------------------------





25.SECTION 1542 WAIVER. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” You hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
the releases granted herein, including but not limited to the release of unknown
and unsuspected claims granted in this Agreement.
26.MISCELLANEOUS. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts and facsimile signatures will suffice as original signatures.
If this Agreement is acceptable to you, then within twenty-one (21) days, please
sign and date it below, and return a fully signed copy to me. The Company’s
offer contained in this Agreement will automatically lapse and expire if we do
not receive the fully-signed Agreement from you within this time period.


We wish you the best in your future endeavors.


595 Market Street, 29th Floor • San Francisco, CA 94105

--------------------------------------------------------------------------------





Sincerely,
SUNRUN INC.


By:
/s/ Chad Herring

Chad Herring
Vice President, Talent    




 
I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:
/s/ Mina Kim
 
 
Mina Kim
 
Date      April 4, 2018





595 Market Street, 29th Floor • San Francisco, CA 94105